Citation Nr: 0734805	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-39 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary 
atherosclerosis, status post bypass.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for dengue fever.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for back pain.

6.  Entitlement to service connection for lice.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
November 1947, and from August 1948 to September 1949.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's coronary 
atherosclerosis is due to his history of smoking.

2.  The law precludes an award of compensation benefits for 
disease attributable to the  use of tobacco products in 
service.  

3.  There is no evidence otherwise linking the veteran's 
current coronary atherosclerosis to any injury or disease 
incurred in military service.

4.  The preponderance of the evidence is against finding that 
the veteran currently has asbestosis.

5.  The evidence does not show that the veteran currently has 
any chronic residuals due to dengue fever.

6.  The evidence does not show that the veteran currently has 
any chronic residuals due to malaria.

7.  The evidence does not show that the veteran currently has 
a current back disorder that may be subject to service 
connection.

8.  The evidence does not show that the veteran currently has 
lice or any chronic residuals due to a lice infestation or 
from treatment of it in service.


CONCLUSIONS OF LAW

1.  Coronary atherosclerosis was not incurred in by service.  
38 U.S.C.A. §§ 1103, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.300, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Asbestosis was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).

3.  Chronic residuals due to dengue fever were not incurred 
in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304 (2007).

4.  Chronic residuals of malaria were not incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2007).

5.  A low back disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2007).

6.  Chronic residuals from lice were not incurred in service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
December 2003, prior to the initial AOJ decision.  This 
notice was deficient in that it failed to provide notice to 
the veteran of the fourth Pelegrini II element.  The Board 
finds, however, that the purposes of the notice requirements 
has not been frustrated and the error in failing to provide 
notice of the fourth Pelegrini II element has not affected 
the essential fairness of the adjudication because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claim for service connection, 
which is evidenced by his multiple submissions of both 
medical and lay evidence in support of his claims.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show error did not affect the 
essential fairness of the adjudication.).  The veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
identified medical evidence and submitted multiple lay 
statements in connection with his claims, which indicates he 
knew of the need to provide VA with any information and 
evidence to support his claims.  The veteran, therefore, has 
actual knowledge of the need to provide VA with any evidence 
he has in his possession.  Thus VA has fulfilled its "duty 
to notify" the veteran. 

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), because the claim was certified to the Board before 
the Court's decision was issued.  However, given the denial 
of the veteran's claims, any questions as to a disability 
rating or effective date are moot.  Thus the Board finds that 
the veteran has not been prejudiced by VA's failure to 
provide notice on these elements of his claims.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not identified any VA treatment for the claimed 
conditions.  He has identified private treatment he received 
and has either submitted the records himself or provided VA 
with releases.  VA has attempted to obtain all private 
medical treatment records identified by the veteran.  The 
veteran was notified in the rating decisions and Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  He has not identified any 
additional evidence in support of his claim.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claim for service connection 
for asbestosis in May 2004.  

As for the veteran's claim for service connection for 
coronary atherosclerosis, the Board finds that examination is 
not needed because there is no medical evidence that the 
currently diagnosed condition may be associated with his 
military service.  His claim that this condition is due to 
cigarette smoking in service is not a legally viable claim, 
and thus the fact that the veteran smoked cigarettes in 
service and for many years after service is not a basis for 
requiring a VA examination.  Furthermore, his service medical 
records show no pertinent complaints or diagnoses of any 
heart disorder; and, although the veteran has alleged 
continuity of symptomatology since his separation from 
service, there is no medical evidence to support that 
contention.  Rather the medical evidence does not show 
treatment for heart disease until 38 years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed.Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Finally, the lay statements 
submitted by the veteran that state he returned from service 
with a heart problem or had a heart problem in service are 
not competent medical evidence and, thus, cannot establish 
the required nexus between the veteran's current heart 
disease and his military service.  Rather the only competent 
medical evidence shows that the veteran's current heart 
disease is due to his long history of smoking cigarettes.  
Since there is no competent evidence indicating that a 
possible nexus, or relationship, exists between the claimed 
condition and the veteran's military service, VA examination 
is not required.  38 C.F.R. § 3.159(c)(4)(i)(C) (2007). 

As for the veteran's claims for service connection for dengue 
fever, malaria, back pain and lice, the Board finds that VA 
examination is not required because there is no medical 
evidence establishing that the veteran currently has any such 
conditions or residuals therefrom.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  Cardiovascular disease, 
arteriosclerosis and bronchiectasis are designated as chronic 
diseases subject to a presumption of service connection if 
manifested to a degree of 10 percent within one year 
subsequent to discharge from service.  § 3.307(a)(3), 
3.309(a) (2007).

Coronary Atherosclerosis Status Post Bypass

The medical evidence shows that, in March 1985, the veteran 
was hospitalized for complaints of acute chest pain and 
discomfort.  He denied having any history of cardiac 
problems, chest pain, palpitation, syncope, shortness of 
breath, hypertension or diabetes.  He did give a strong 
family history of coronary disease.  He also gave a history 
of smoking one pack of cigarettes daily, drinking alcohol in 
moderation and doing heavy work as a mechanic on large 
engines.  The diagnoses were unstable angina and coronary 
vessel disease secondary to atherosclerosis.  Myocardial 
infarction was ruled out.  These treatment records show the 
veteran was transferred to another hospital to undergo 
cardiac catheterization.  The Discharge Summary indicates 
that, from the cardiac catheterization, the veteran was 
diagnosed to have severe coronary disease and, due to his 
unstable status, remained hospitalized pending coronary 
artery bypass surgery.  The actual records from the hospital 
where the cardiac catheterization and the coronary artier 
bypass surgery were performed are not of record.  The Board 
notes that the veteran had identified medical records at a 
private hospital and doctor from March 1985, but attempts to 
obtain any records were unsuccessful.

In support of his claim, the veteran also submitted a March 
1987 treatment note from a private doctor which shows the 
veteran with a diagnosis of severe coronary atherosclerosis, 
post-op bypass.  This note indicates the veteran will 
probably require further artery work, either angioplasty or 
more bypass grafting.

Also, the veteran submitted multiple letters from his 
treating doctors.  A letter dated July 18, 2003, from who 
appears to be the veteran's cardiologist indicates the 
veteran has a history of coronary artery disease with 
coronary bypass grafting in 1985.  This doctor states that he 
strongly feels that the veteran's heart disease was caused by 
his cigarette smoking.

Another letter is dated September 9, 2003, and appears to be 
from the veteran's primary care physician.  This doctor 
states that he has known the veteran for approximately 40 
years and that he has had a significant heart problem related 
to smoking that occurred while he was in the military.  

In addition to the letters from his doctors, the veteran 
submitted multiple lay statements in addition to his own - 
four from two he served with in Guam, two from his siblings, 
and one from his wife.  The veteran states that he started 
smoking the cigarettes given to him in his K-rations while in 
Guam because of the stress of service and that he developed 
heart problems as well as low blood pressure problems during 
his period of service in Guam.  The service member statements 
concur with the veteran that he served in Guam and began 
smoking cigarettes during that time, which were provided to 
them in their K-rations.

His wife states that the veteran began smoking in Guam and 
came home with a heart problem (although they were not 
married until after he was discharged from service).  She 
says that the veteran was told by his doctors to drink two 
cups of wine a day and, when he had his heart surgery, the 
doctor said that his smoking was the cause of it.
 
Finally, in the statements from the veteran's siblings, they 
both say that the veteran came home with heart problems.  One 
of them also says the veteran was told by his doctor to drink 
two glasses of wine daily to help his heart.

The veteran's service medical records are in the file as well 
as his personnel records.  A review of these records fails to 
show any complaints of or treatment for heart problems.  In 
fact, multiple chest x-rays done in service show the 
veteran's heart was normal.  The veteran's separation 
examination report does not show any abnormal findings 
related to the cardiovascular system or the heart and 
photofluorogram of the chest was negative.  

Based upon the foregoing evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for coronary atherosclerosis status 
post bypass because the evidence fails to show that the 
current condition is related to any injury or disease in 
service.  The veteran's contention that this condition is due 
to smoking in service has no legal merit.  For claims 
received after June 9, 1998, a veteran's disability or death 
will not be service-connected on the basis that it resulted 
from personal injury suffered or disease attributable to the 
use of tobacco products by the veteran during the veteran's 
service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. 
§ 3.300 (a) & (b) (2007).   The veteran's first claim for 
service connection for his current heart problems was 
received in April 2002.  The medical evidence clearly shows 
that his doctors believe that his coronary atherosclerosis is 
due to his cigarette smoking.  However, because the veteran's 
claim was not filed until well after June 1998, service 
connection for this condition based upon use of cigarettes in 
service is legally barred. 

Thus, in order to be entitled to service connection for 
coronary atherosclerosis, the medical evidence must show that 
the veteran's current condition is related to an injury or 
disease that incurred in service other than the use of 
tobacco products (i.e., cigarettes).  The Board finds, 
however, that the preponderance of the evidence is against 
this finding.  There is no evidence in the service medical 
records that indicates the veteran had any cardiovascular 
disorder during his service or was ever treated for any 
complaints related to his heart.  Although the veteran states 
that there was only a medic in Guam to treat them and thus 
one only got medical attention if you were seriously ill, the 
veteran appears to have returned stateside from Guam in 
December 1945 but he remained in service several years.  
Thus, the veteran's argument that he was not treated in 
service because of inadequate medical facilities does not 
take into account the post war years, the records of which 
fail to show any complaints of or treatment for a heart 
problem.  

Furthermore, there is no medical evidence of a heart problem 
until 1985, decades after service.  Although the veteran has 
submitted lay evidence of continuity of symptomatology, 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).   Moreover, the veteran's 
allegations as to continuity of symptomatology, standing 
alone, are not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record.  
See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  

In addition, in the first medical evidence seen, the veteran 
denied any history of cardiac problems or pain.  His 
statements made at that time carry more weight than his more 
recent statements made in support of his claim because the 
earlier statements were made contemporaneously with obtaining 
medical care unlike his recent statements that were made in 
seeking monetary benefits.  See e.g., Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994).

The medical evidence clearly provides that the veteran's 
coronary atherosclerosis is due to his long-term smoking.  
There is no opinion in the medical evidence that provides a 
nexus to any other injury or disease in service.  Although 
the lay testimony attempts to establish the requisite nexus, 
the Board finds that such statements lack credibility because 
there is no showing that any of these laypersons have any 
medical expertise.  Laypersons are not qualified to render 
medical opinions; thus such opinions are entitled to no 
weight.  Cromely v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Although 
these laypersons are credible for reporting first hand 
knowledge of any symptoms the veteran exhibited, none of them 
make any such statements.  Rather they all say the veteran 
had a "heart problem," which is, in itself, a medical 
diagnosis which requires medical expertise in order to make 
the statement credible.  Thus the Board finds that the lay 
statements that the veteran had a "heart problem" when he 
returned from service are not entitled to any weight.  Rather 
the Board gives more probative value to the veteran's own 
statements made in March 1985 when seeking medical treatment 
as well as the lack of evidence of earlier treatment for any 
cardiovascular disorder, which weighs heavily against the 
veteran's claim.

Finally, the Board notes that there is no evidence that the 
veteran's current cardiovascular disorder manifested to a 
degree of 10 percent within 1 year of the veteran's 
separation from service.  Although the veteran has stated 
that he received treatment within one year of his discharge 
from service, he has failed to provide any such medical 
evidence.  Thus the preponderance of the evidence is against 
finding that service connection is warranted based upon the 
presumption for chronic disease.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
coronary atherosclerosis status post bypass.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.




Asbestosis

The veteran is claiming service connection for asbestosis due 
to exposure to asbestos in service.  There is no statute 
specifically dealing with asbestos and service connection for 
asbestos-related diseases, nor has the Secretary promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief or indirect exposure 
to asbestos.  Id. 

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the RO obtained the veteran's service personnel 
and medical records as well as the private treatment records 
identified by the veteran.  In addition, the veteran 
submitted information as to his exposure to asbestos in 
service and a February 10, 1998, doctor's report diagnosing 
him to have asbestosis in support of his claim.  The veteran 
also was provided with a VA examination in May 2004.  As 
such, this claim appears fully developed.  

Based upon the veteran's military occupational specialty of 
aviation machinist, the RO conceded exposure to asbestos in 
service.  The Board finds that the question of the veteran's 
exposure to asbestos in service is moot, however, because the 
weight of the evidence establishes that the veteran does not 
currently have asbestosis.

In support of his claim, the veteran submitted a report dated 
February 10, 1998, from a private doctor.  This report 
indicates it was in relation to an asbestos evaluation.  In 
this report, the doctor noted the veteran was a 71 year old 
male who had been exposed to asbestos from 1942 to 1985 and 
who smoked daily for 44 years, quitting at age 59.  This 
doctor performed a chest x-ray and pulmonary function 
testing.  The report indicates that the chest x-ray revealed 
a diffuse interstitial pattern of the lung parenchyma, 
consisting of small, irregular linear opacities of size and 
shape S/T, profusion 1/1 within the mid and lower lung zones 
bilaterally.  The pleural surfaces demonstrated circumscribed 
pleural thickening, width A, extent 1 on the right and width 
A, extent 2 on the left; no infiltrates, effusions or lung 
masses were present.  The doctor stated that the interstitial 
and pleural changes seen on the chest x-ray and the 
impairment of lung function seen on the pulmonary function 
testing is consistent with a clinical diagnosis of 
asbestosis.

The veteran underwent a VA examination in May 2004.  At the 
examiner, he reported that he smoked two packs a day from 
1944 to 1985 and that he used to have a cough, but had none 
now.  He did report shortness of breath.  He said he is able 
to walk approximately 50 yards before he has to stop to catch 
his breath.  He was not on any respiratory medications.  He 
said he was diagnosed with asbestosis in 1988 and this was 
associated with a class action lawsuit.  He claimed that the 
ship that took him to Guam had asbestos in it.  He reported 
that he was an aviation machinist and fixed engines in planes 
while in the Navy.  After service, he first worked as an 
automobile mechanic.  He was then a chief engineer off shore 
for Brown & Root.  Thereafter, he helped build a nuclear 
plant in North Carolina.  He did say he thinks there probably 
was some asbestos associated with these jobs.  

Physical examination revealed the veteran to have 
respirations of 18 per minute.  His lungs were clear to 
auscultation and percussion without rales, rhonchi or 
wheezes.  There was no prolongation of his expiratory phase.  
The veteran was given pulmonary function testing that 
revealed  moderate obstruction.  A CT chest scan was given 
that revealed moderate bilateral chronic obstructive 
pulmonary disease changes, but no pleural thickening or 
pleural calcifications.  A high-resolution CT chest scan was 
also done, which showed both upper lung fields to be 
emphysematous.  There was no significant interstitial 
abnormality or bronchiectasis seen.

The examiner diagnosed the veteran to have chronic 
obstructive pulmonary disease secondary to his smoking 
history.  The examiner reported that he had reviewed the 
veteran's claims file, including the 1998 report of the 
private doctor who diagnosed the veteran to have asbestosis.  
The examiner stated that a CT chest scan and high-resolution 
CT chest scan are both more specific and sensitive for the 
diagnosis of pulmonary asbestosis as opposed to a plain chest 
x-ray, and the veteran had no evidence of asbestosis on 
either the CT chest scan or high-resolution CT chest scan.  
Specifically, he has no pleural plaques calcification or 
pleural thickening.  He also has no pulmonary interstitial 
changes noted.  Finally, the examiner stated that the 
veteran's pulmonary function tests results were obstructive 
associated with his smoking and are not restrictive, which is 
seen in pulmonary asbestosis.

The Board finds that the VA examiner's opinion that the 
veteran does not have asbestosis to be more persuasive than 
that of the private doctor's set forth in his 1998 report.  
First, in rendering his opinion, the VA examiner relied upon 
both a CT chest scan and a high-resolution CT chest scan, 
which are more specific and sensitive for diagnosing 
pulmonary asbestosis than just a plain chest x-ray, which is 
what the 1998 doctor relied upon.  Second, the VA examiner 
clearly found that the results of the pulmonary functions 
testing showed an obstructive impairment rather than the 
restrictive impairment that is normally seen with pulmonary 
asbestosis.  The 1998 doctor did not address the type of 
impairment he found, only that the pulmonary function testing 
showed impairment of lung function.  

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim for service 
connection for asbestosis as the weight of the evidence is 
against finding that the veteran currently has asbestosis.  
Without a current disability, service connection is not 
warranted.  The preponderance of the evidence being against 
the veteran's claim for service connection for asbestosis, 
the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Dengue Fever

The veteran claims that he contracted dengue fever while he 
was stationed in Guam.  In support of his claim, he submitted 
statements from two friends who served with him in Guam.  One 
of them said in a January 2003 statement that the veteran and 
others had "dinque" (presumably meant to be dengue) and 
that the medics gave APC (basically aspirin) for everything.  
One of his siblings also stated that the veteran told him he 
got dengue fever while in Guam with only a medic to treat 
him.  His wife's statement also says the veteran had dengue 
fever while on Guam.

A review of the service medical records shows that the 
veteran was treated in June 1945 for acute catarrhal fever 
that resolved after several days of treatment.  Subsequent 
service medical records fail to show any further complaints 
of fever or treatment for any signs or symptoms related to 
any residual of the catarrhal fever the veteran had in June 
1945.  At examination in November 1947, no abnormalities were 
found except with the veteran's vision.

The Board finds, however, that even if the veteran had dengue 
fever while in service in Guam (which may be recorded in his 
service medical records as catarrhal fever), the 
preponderance of the evidence is against his claim for 
service connection because the current medical evidence fails 
to show any chronic residuals therefrom.  Except for one or 
two minor unrelated problems, the medical evidence in the 
claims file is all related to the veteran's treatment for 
coronary atherosclerosis.  As previously discussed, this 
condition has been related to the veteran's cigarette 
smoking.  There is no medical evidence that this condition is 
related in any way to dengue fever the veteran claims to have 
had while in Guam in 1945.  

Furthermore, the service medical records fail to show the 
veteran received any further treatment for dengue fever or 
any residuals therefrom.  

Thus the preponderance of the evidence is against the 
veteran's claim for service connection for dengue fever 
because the evidence fails to establish that the veteran has 
a current disability that may be subject to service 
connection.  Without a current disability, service connection 
is not warranted.  The preponderance of the evidence being 
against the veteran's claim for service connection for dengue 
fever, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Malaria

The veteran claims that he contracted malaria while he was 
stationed in Guam.  In support of his claim, he submitted 
statements from two who served with him in Guam.  One of them 
said in a January 2003 statement that the veteran and others 
had malaria and that the medics gave APC (basically aspirin) 
for everything.  One of his siblings also stated that the 
veteran told him he got malaria while in Guam with only a 
medic to treat him.  His wife's statement also says the 
veteran had malaria while on Guam.

A review of the service medical records shows that the 
veteran was treated in June 1945 for acute catarrhal fever 
that resolved after several days of treatment.  Subsequent 
service medical records fail to show any further complaints 
of fever or treatment for any signs or symptoms related to 
any residual of the catarrhal fever the veteran had in June 
1945.  There is also no evidence in the service medical 
records that the veteran was treated during service for 
malaria or for any recurring symptoms of malaria such as 
fever or night sweats.  

The Board finds, however, that even if the veteran had 
malaria while in service in Guam, the preponderance of the 
evidence is against his claim for service connection because 
the current medical evidence fails to show any chronic 
residuals therefrom.  

Thus the preponderance of the evidence is against the 
veteran's claim for service connection for malaria because 
the evidence fails to establish that the veteran has a 
current disability that may be subject to service connection.  
Without a current disability, service connection is not 
warranted.  The preponderance of the evidence being against 
the veteran's claim for service connection for malaria, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Back Pain

The veteran claims that he injured his back while he was 
stationed in Guam and has had back pain ever since.  In 
support of his claim, he submitted a statement from one of 
his siblings who says that the veteran came home from the war 
with back problems.  This sibling also says the veteran told 
him he walked away from three plane wrecks.

A review of the service medical records fails to show that 
the veteran received any treatment for complaints of back 
pain while in service.  Nor is there any diagnosis of a back 
disorder seen in the service medical records.  Moreover, 
there is no post-service medical evidence in the claims file 
showing that the veteran has a current back disorder.  [Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).]  

Thus the preponderance of the evidence is against the 
veteran's claim for service connection for back disorder 
because the evidence fails to establish that the veteran has 
a current back disability that may be subject to service 
connection.  Without a current disability, service connection 
is not warranted.  The preponderance of the evidence being 
against the veteran's claim for service connection for back 
pain, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Lice

The veteran claims that he had lice while he was stationed in 
Guam and that he had to pour gasoline on his head to kill it.  
In support of his claim, he submitted statements from two who 
served with him in Guam.  They both corroborate the veteran's 
statements.  

A review of the service medical records fails to show that 
the veteran received any treatment while in service for lice 
or any injury or disease incurred from treating the lice with 
gasoline.  There is no post-service medical evidence in the 
claims file showing that the veteran currently has lice or 
any residuals from a lice infestation or treatment of it with 
gasoline.

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for lice because the 
evidence fails to establish that the veteran has a current 
disability that may be subject to service connection.  
Without a current disability, service connection for lice is 
not warranted.  The preponderance of the evidence being 
against the veteran's claim for service connection for lice, 
the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to service connection for coronary 
atherosclerosis, status post bypass, is denied.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for dengue fever is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for back pain is denied.

Entitlement to service connection for lice is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


